                                                           E-FILED; Worcester Circuit Court
Case 1:20-cv-00576-SAG Document 1-3 Filed
                                Docket:     03/03/20
                                        1/23/2020       Page
                                                  3:55 PM;   1 of 8
                                                           Submission: 1/23/2020 3:55 PM




                                                             C-23-CV-20-000032
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 2 of 8
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 3 of 8
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 4 of 8
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 5 of 8
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 6 of 8
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 7 of 8
Case 1:20-cv-00576-SAG Document 1-3 Filed 03/03/20 Page 8 of 8
